DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the communication filed on 3/7/2019.
Claims 1-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/7/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: According to paragraph 0001 of the Applicant’s disclosure, the related U.S. Patent Application NO. 14/675,469 has been patented.  Therefore, the status of the related application needs to be updated in this section of the disclosure.  


Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “a scope of authority of of a mobile device management” recited in claim 1 should be changed to “a scope of authority of a mobile device management”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 17 recite the limitation "an MDM agent installed on the device".  There is insufficient antecedent basis for this limitation in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,198,585.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite a corresponding method, product and system of claims 1-18 of the patent application.  For example, see the table below for a claim comparison between the instant application and patent application (bolded text indicates significant similarities of major feature in each invention).
Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding claims of the patent application.

Instant Application 16/229,623
Patent Application 10,198,585

Claim 1:
A method of managing a mobile device, comprising: 




determining a scope of authority of a mobile device management (MDM) authority with respect to the mobile device, 

performing a look up in a table or other data structure in which data reflecting grants of authority to one or more MDM authorities are stored; 












determining that a requested management action is not within the scope of authority of the MDM authority; replacing the requested management action with a management action that is within the scope of authority of the MDM; and causing the management action that is within the scope of authority of the MDM to be performed with respect to the mobile device.

Claim 1:
A method of managing a mobile device, comprising: receiving from a mobile device management (MDM) authority a request to perform a management action with respect to a mobile device; 

determining a scope of authority of the MDM authority with respect to the mobile device, 


performing a look up in a table or other data structure in which data reflecting grants of authority to one or more MDM authorities are stored; and determining whether the requested management action is within the scope of authority of the MDM authority; in the event the requested management action is within the scope of authority of the MDM authority, causing the requested management action to be performed with respect to the mobile device based at least in part on the determined scope of authority of the MDM authority with respect to the mobile device; 

and in the event the management action is not within the scope of authority of the MDM authority: replacing the requested management action with a management action that is within the scope of authority of the MDM; and causing the management action that is within the scope of authority of the MDM to be performed with respect to the mobile device.

Claim 14:

A system, comprising: a storage device; and a processor coupled to the storage device and configured to: 





determine a scope of authority of a mobile device management (MDM) authority with respect to the mobile device, 

wherein determining the scope of authority comprises performing a look up in a table or other data structure in which data reflecting grants of authority to one or more MDM authorities are stored; 












determine that a requested management action is not within the scope of authority of the MDM authority; replace the requested management action with a management action that is within the scope of authority of the MDM; and cause the management action that is within the scope of authority of the MDM to be performed with respect to the mobile device.

Claim 12: 

A system, comprising: a storage device; and a processor coupled to the storage device and configured to: receive from a mobile device management (MDM) authority a request to perform a management action with respect to a mobile device; 

determine based at least in part on data stored on the storage device a scope of authority of the MDM authority with respect to the mobile device, 

wherein to determine the scope of authority comprises performing a look up in a table or other data structure in which data reflecting grants of authority to one or more MDM authorities are stored; and determine whether the requested management action is within the scope of authority of the MDM authority; in the event the requested management action is within the scope of authority of the MDM authority, cause the requested management action to be performed with respect to the mobile device based at least in part on the determined scope of authority of the MDM authority with respect to the mobile device; 

and in the event the management action is not within the scope of authority of the MDM authority: replacing the requested management action with a management action that is within the scope of authority of the MDM; and causing the management action that is within the scope of authority of the MDM to be performed with respect to the mobile device.

Claim 20:

A computer program product to manage a mobile device, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 




determining a scope of authority of a management a mobile device management (MDM) authority with respect to the mobile device, 

wherein determining the scope of authority comprises performing a look up in a table or other data structure in 












determining that a requested management action is not within the scope of authority of the MDM authority; replacing the requested management action with a management action that is within the scope of authority of the MDM; and causing the management action that is within the scope of authority of the MDM to be performed with respect to the mobile device.

Claim 18:

A computer program product to manage a mobile device, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: receiving from a mobile device management (MDM) authority a request to perform a management action with respect to a mobile device; 

determining a scope of authority of the MDM authority with respect to the mobile device, 


wherein determining the scope of authority comprises performing a look up in a table or other data structure in 

and in the event the management action is not within the scope of authority of the MDM authority: replacing the requested management action with a management action that is within the scope of authority of the MDM; and causing the management action that is within the scope of authority of the MDM to be performed with respect to the mobile device.


The dependent claims of the instant application recite language similar to the dependent claims of the patent application and are covered by the patent application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, 14-16 and 18 are rejected rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chai et al. (US 20110196966) (hereinafter Chai).

Regarding claim 1, Chai discloses a method of managing a mobile device, comprising: determining a scope of authority of a mobile device management (MDM) authority with respect to the mobile device (Chai: paragraphs 0035-0037 and 0097, “it is judged whether the DM server has a direct right of executing a management command on the target node.”), wherein determining the scope of authority comprises performing a look up in a table or other data structure in which data reflecting grants of authority to one or more MDM authorities are stored (Chai: paragraphs 0038-0039 and 097-0098, “the terminal device may judge according to a value of an ACL of the target node whether the DM server has a direct right of executing the management command on the target node”); determining that a requested management action is not within the scope of authority of the MDM authority (Chai: paragraphs 0038, 0040, 0099 and 0120, “if the judging result is that the Get item does not include any identifier of the DM servers, it indicates that the DM server does not have the direct Get right for the ACL of the node, and step 57 is performed”); replacing the requested management action with a management action that is within the scope of authority of the MDM (Chai: paragraphs 0121, “before replacing the ACL of the target node, in order not to lose existing right information, the DM server can firstly get a current ACL of the target node, then generates a new ACL based on the current ACL, and uses the method according to this embodiment to replace the ACL of the target node. The method for getting the value of the ACL may refer to the causing the management action that is within the scope of authority of the MDM to be performed with respect to the mobile device (Chai: paragraphs 0111-0112 and 0122-0124, “Based on this embodiment, to execute a certain DM command, such as Add, Delete, Replace, Get, or Copy, on a certain managed node in a DMT of a terminal device, the DM server firstly needs to have a right of executing the management command on the node, and then sends the management command”).  

Regarding claim 14, claim 14 discloses a system claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 14 and rejected for the same reasons.

Regarding claim 20, claim 20 discloses a product claim that is substantially equivalent to the method of claim 1.  Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 20 and rejected for the same reasons.

Regarding claims 2 and 15, Chai discloses wherein a request is received at a management broker configured to facilitate management of the mobile device by the one or more MDM authorities, each within a corresponding scope of authority that has been granted to that MDM authority (Chai: paragraphs 0035-0037 and 0139, “The management command receiving unit is configured to receive, from a DM server, a management command on a target node in a DMT”).

wherein the management broker comprises an app or other software entity installed on the mobile device (Chai: paragraph 0138, “FIG. 9 is a schematic structural diagram of the device for terminal device management based on right control. As shown in FIG. 9, the device includes a management command receiving unit, a direct right judging unit, an indirect right judging unit, and a management command processing unit.”).

Regarding claim 6, Chai discloses wherein the management broker comprises a cloud-based management proxy or other server (Chai: paragraph 0137, “The terminal device is configured to receive a management command on a target node in a DMT from a DM server, judge whether the DM server has a direct right of executing the management command on the target node, then process the management command if the DM server has the direct right, judge whether the DM server has an indirect right of executing the management command on the target node if the DM server does not have the direct right, and process the management command if the DM server has the indirect right”).

Regarding claim 7, Chai discloses further comprising receiving from the MDM authority a request to perform a management action with respect to the mobile device (Chai: paragraphs 0038, 0040, 0099 and 0120, “if the judging result is that the Get item does not include any identifier of the DM servers, it indicates that the DM server does not have the direct Get right for the ACL of the node, and step 57 is performed”).

Regarding claims 8 and 18, Chai discloses wherein the scope of authority is defined by an owner or other user of the mobile device (Chai: paragraphs 0035-0037 and 0097, “it is judged whether the DM server has a direct right of executing a management command on the target node.”).

Regarding claim 9, Chai discloses wherein the MDM authority comprises a personal domain of authority reserved to the owner or other user of the mobile device and the scope of authority represents a scope of authority reserved by the owner or other user to him/herself personally (Chai: paragraphs 0035-0037 and 0097, “when the DM server needs to execute a certain DM command on a target node in the DMT of a terminal device, the DM server sends the management command carrying a URI of the target node to the terminal device, and a particular functional module in the terminal device receives the management commands. The management commands may include Add, Delete, Replace, Get, and Exec”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chai in view of SPRIGG et al. (US 20130017806) (hereinafter SPRIGG).

Regarding claims 4 and 17, Chai does not explicitly discloses the following limitation which is disclosed by SPRIGG, wherein the management broker is configured to manage the mobile device on behalf of the one or more MDM authorities at least in part via interactions with an MDM agent installed on the device (SPRIGG: see figure 3; and paragraphs 0003, 0041 and 0054, “Various embodiments enable parents to collaborate with other designated authorities (teachers, principals, community groups) to remotely enable, disable and/or limit the uses, features and services available on children's cell phones and other mobile computing devices. Parents define general control boundaries for their children's mobile devices and authorize the other authorities to override and/or modify the parent's defined boundaries. A parental control system may maintain an account for each authorized authority and allow the authority to create access control parameters and/or restrictions 
    PNG
    media_image1.png
    799
    719
    media_image1.png
    Greyscale

Chai and SPRIGG are analogous art because they are from the same field of endeavor, data protection.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Chai and SPRIGG before him or her, to modify the system of Chai to include the interactions between the control system module and third party applications of SPRIGG.  The suggestion/motivation for doing so would have been to authorize other sources of authority to have some control over what/when/how the various cell phone features are used.  Allowing other trusted sources of authority to have a say in parental control configurations can be beneficial (SPRIGG: paragraph 0025).
	
wherein the MDM agent comprises a native MDM agent associated with an operating system of the mobile device (SPRIGG: paragraph 0046, “The software architecture 400 may include a parental control profile implementing module 404 embedded inside the operating system 402. The parental control profile implementing module 404 may also be implemented in a software layer between the application layer and the operating system layer. The parental control profile implementing module 404 may also be implemented within or encompass a portion of the user interface 406. The parental control profile implementing module 404 may be configured to enable, disable, or restrict each of the various features available on the phone based on the parental control profile settings received from the parental control settings server”).  The same motivation to modify Chai in view of SPRIGG, as applied in claim 4 above, applies here.

Regarding claim 12, Chai does not explicitly discloses the following limitation which is disclosed by SPRIGG, wherein the mobile device is associated with a plurality of MDM authorities, wherein each of the plurality of MDM authorities has a corresponding scope of authority (SPRIGG: see figure 3; and paragraphs 0003, 0041 and 0054, “to identify one or more trusted authorities (e.g., teachers, principals, etc.) that are authorized to temporarily modify the parent-user's selected parental control settings. The parental control settings server may maintain an account for each trusted authority, allowing the trusted authority to create parental control parameters and/or restrictions that are pushed to the child's phone to override parental control parameters defined by a parent-user under certain specified conditions (e.g., time and .

Claims 10-11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chai in view of RIPBERGER (US 20120150910) (hereinafter RIPBERGER).

Regarding claim 10, Chai does not disclose the following limitation which is disclosed by RIPBERGER, wherein causing the requested management action to be performed with respect to the mobile device based at least in part on the determined scope of authority of the MDM authority with respect to the mobile device includes causing the requested management action to be performed to an extent indicated by the scope of authority (RIPBERGER: paragraphs 0009 and 

Regarding claims 11 and 19, Chai does not disclose the following limitation which is disclosed by RIPBERGER, wherein causing the requested management action to be performed with respect to the mobile device based at least in part on the determined scope of authority of the MDM authority with respect to the mobile device includes causing the requested management action to be performed with respect to a subset of data on the mobile device as indicated by the scope of authority (RIPBERGER: paragraphs 0009 and 0039, “to only allow users with a particularly designated user resource scope attribute to operate on resources in a particularly designated subset of the resource group hierarchy, thus allowing a hierarchically organized set of users to be limited to the management of a specific 

Regarding claim 13, Chai does not disclose the following limitation which is disclosed by RIPBERGER, wherein causing the requested management action to be performed with respect to the mobile device based at least in part on the determined scope of authority of the MDM authority with respect to the mobile device includes filtering a result data provided by the mobile device in response to the request to filter out data that is not within the scope of authority (RIPBERGER: paragraphs 0009 and 0039, “further exemplary embodiments assign authorities to specific user IDs to create other user IDs with user resource scopes that are limited to the scope of the creating user ID and that are limited to specific access authorities defined for the creating user ID. Such embodiments function to allow each level within the user hierarchy to further extent the management hierarchy to lower levels by reassigning the storage resources within their authority between their current level and lower levels and thereby authorize lower level users to manage that subset of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRANG T DOAN/Primary Examiner, Art Unit 2431